Opinion

PER CURIAM.
We agree with the petitioner that the Appellate Court erroneously concluded that this court, in State v. Altrui, 188 Conn. 161, 448 A.2d 837 (1982), rejected a claim that, under the state constitution, a criminal defendant has “automatic standing” to challenge the legality of a police search. In Altrui, we considered the defendant’s claim of automatic standing in the context of afederal constitutional challenge to the search. Whether the state constitution embraces the principle of automatic standing remains an open question. See State v. Hill, 237 Conn. 81, 97 n.23, 675 A.2d 866 (1996) (“we have never had occasion to consider whether our state constitution embraces the doctrine of automatic standing”). Because the issue is an important one; see id., 97-98 n.23 (“we agree that the question of whether our [state] constitution embodies the doctrine of automatic standing is a significant one”); we ordinarily would have granted certification on the question *243of whether a defendant had automatic standing under the state constitution to contest an allegedly illegal search. In this case, however, it is clear that the defendant, Eric Maia, was not a tenant of the searched premises and had no reason to be there other than to use it as a sanctuary from the police. In such circumstances, it is apparent that the defendant would not be entitled to suppression of the seized narcotics even if we were to conclude that the state constitution does, in fact, embody the doctrine of automatic standing.
The defendant’s petition for certification is denied.